DETAILED ACTION Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of Group 1, claims 1, 2, 4-15 and withdrawal of traverse in the reply filed on 12/13/2021 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities: “, and;” in line 5 should be “; and”. Appropriate correction is required.
Claim 2 is objected to because of the following informalities: “an electromagnetic field” should be “the electromagnetic field”. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: “an electromagnetic field” in line 4 should be “the electromagnetic field”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “primarily by” in the 9th line of claim 1 and the 3rd and 4th line of claim 10 is a relative term which renders the claim indefinite. The term “primarily by” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 1 states that: “the EMI absorbing material configured to attenuate an electromagnetic field primarily by absorption”. It is unclear to what degree the attenuation is due to absorption. Claim 10 states that: “a first shield portion configured to attenuate an electromagnetic field primarily by reflection; and a second shield portion configured to attenuate an electromagnetic field primarily by absorption”. It is unclear to what degree the attenuation is due to reflection or absorption.
Applicant’s cooperation is hereby requested in correcting of any remaining errors and informalities of which Applicant may become aware in the claims.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 7, 8, 10, 11, 14, 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Muranaga (US 2008/0292846) or, in the alternative, under 35 U.S.C. 103 as obvious over Muranaga (US 2008/0292846) in view of Zhang (US 2016/0037692).Re claim 1:	Muranaga discloses an electromagnetic interference (EMI) shield (10 in fig. 12A, 12B; para. 0069, 0014) configured to be placed on and cover an electronic component (5 in fig. 4; para. 0044, 0045) mounted on a circuit board (1 in fig. 4, 12A, 12B; para. 0019, 0045, 0046), the EMI shield comprising:	an electrically conductive fence (vertical walls of 10 in fig. 4, 12A, 12B) (these vertical walls surround 5 in fig. 4), and; 	an electrically conductive lid (top plate of 10 in fig. 4, 12A, 12B) attached to a first edge of the fence (top edges of the vertical walls of 10 in fig. 4, 12A, 12B), the fence having an undulated edge extending along at least a portion of a second edge of the fence (undulated edges on the bottom flat edges of the vertical walls of 10 in fig. 7, 12A, 12B) opposite the first edge (these bottom edges of the vertical walls of 10 are opposite of the top edges in fig. 7, 12A, 12B); and an EMI absorbing material (11 in fig. 8 inherently absorbs EMI; para. 0054) disposed on and along at least a portion of the undulated edge of the fence (11 is disposed along the undulated edges of the vertical walls of 10 in fig. 8, 9A, 9B), the EMI absorbing material configured to attenuate an electromagnetic field primarily by absorption (11 in fig. 8 inherently absorbs EMI; para. 0054), wherein the second edge extends between corners of the fence disposed adjacent opposite ends of the undulated edge (the bottom flat edges at the bottom of 10 extend between the bottom left and bottom right corners of 10 in fig. 7; this bottom left and bottom right corner are disposed next to the left and right ends of the undulated edge in fig. 7) such that when the shield is placed on and covers the electronic component mounted on the circuit board (shield 10 is placed on and covers component 5 mounted on the circuit board 1 in fig. 4, 12A, 12B), the corners rest on and contact the circuit board (the corners of 10 contact the circuit board 1 in fig. 4, 12A, 12B; para. 0044, 0069) and a gap separates the EMI absorbing material from the circuit board (gap filled by 2 in fig. 4 separates EMI absorbing material 11 from circuit board 1).(108 in fig. 1 para. 0014, 0015); the EMI absorbing material configured to attenuate an electromagnetic field primarily by absorption (para. 0014, 0015), and a gap separates the EMI absorbing material from the circuit board (a gap separates 108 and circuit board 104; para. 0014).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic interference shield of Muranaga with an EMI absorbing material; the EMI absorbing material configured to attenuate an electromagnetic field primarily by absorption, and a gap separates the EMI absorbing material from the circuit board as taught by Zhang, in order to be able to provide air ventilation for the electronic component to improve heat dissipation and prevent overheating.	Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 10:	Muranaga discloses an electromagnetic interference (EMI) shield (10 in fig. 12A, 12B; para. 0069, 0014) configured to be placed on and cover an electronic component (5 in fig. 4; para. 0044, 0045) mounted on a circuit board (1 in fig. 4; para. 0045, 0019), the shield comprising: a first shield portion (vertical walls of 10 in fig. 4, 12A, 12B) configured to attenuate an electromagnetic field primarily by reflection (it is inherent that 10 reflects EMI); and a second shield portion (11 in fig. 8; para. 0054) configured to attenuate an electromagnetic field primarily by absorption (it is inherent that 11 absorbs EMI), the first and second shield portions defining an undulated interface therebetween (the undulated interface between the vertical walls of 10 and 11 shown in fig. 8, 9A and 9B), wherein the shield is configured so that when the shield is placed on and covers the electronic component mounted on the circuit board (shield 10 is placed on and covers component 5 mounted on the circuit board 1 in fig. 4, 12A, 12B), a gap separates the second shield portion from the circuit board (gap filled by 2 in fig. 4 separates 11 from circuit board 1).		Alternatively, Zhang discloses the first shield portion configured to attenuate an electromagnetic field primarily by reflection (114 in fig. 1; para. 0015); and the second shield portion configured to attenuate an electromagnetic field primarily by absorption (108 in fig. 1 para. 0014, 0015), wherein the shield (106 + 108 + 114 in fig. 1) is configured so that when the shield is placed on and covers the electronic component mounted on the circuit board (this shield is placed on and covers component 102 mounted on circuit board 104 in fig. 1; para. 0014), a gap separates the second shield portion from the circuit board (a gap separates 108 and circuit board 104; para. 0014).	Thus it would have been obvious to one having ordinary skill in the art before the KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 2:	The modified Muranaga discloses configured to attenuate an electromagnetic field primarily by reflection (it is inherent that 10 reflects EMI).
Re claim 5:	The modified Muranaga discloses wherein the undulated edge comprises periodic undulations (fig. 7).Re claim 7:	The modified Muranaga discloses wherein the undulated edge comprises alternating straight and curved segments (straight and curved segments in fig. 7).Re claim 8:	The modified Muranaga discloses wherein the curved segments are arc segments (the curved segments in fig. 7 are arc segments).Re claim 11:	The modified Muranaga discloses wherein each of the first and second shield portions (vertical walls of 10 and the element 11 in fig. 8, 9A, 9B) comprises a minor structured side surface (the surface of vertical wall of 10 and the surface of 11 that are in contact with each other in fig. 9B) extending between opposing major surfaces (vertical surfaces to the left and right of 11 in fig. 9B), the undulated interface being a surface interface between the minor structured side surfaces of the first and second shield portions (the undulated interface is a surface interface between the two surfaces mentioned above that are in contact with each other in fig. 9B).Re claim 14:	The modified Muranaga discloses wherein the undulated interface comprises a periodic surface (the undulated interface between the vertical walls of 10 and 11 shown in fig. 8, 9A and 9B is a periodic surface). Re claim 15:	The modified Muranaga discloses wherein the first (vertical wall of 10 in fig. 9B) and second shield portions (11 in fig. 9B; para. 0054) have substantially equal thicknesses (fig. 9B).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Muranaga (US 2008/0292846) in view of Zhang (US 2016/0037692) as applied to claim 1 above, and further in view of Cochrane (US 2011/0083895).Re claim 4:	The modified Muranaga does not explicitly disclose wherein the undulated edge comprises regular undulations.	Cochrane discloses wherein the undulated edge comprises regular undulations (fig. 4B; para. 0141). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Muranaga (US 2008/0292846) in view of Zhang (US 2016/0037692) as applied to claim 5 above, and further in view of Cochrane (US 2011/0083895).
Re claim 6:	The modified Muranaga does not explicitly disclose wherein the undulated edge comprises sinusoidal undulations.	Cochrane discloses wherein the undulated edge comprises sinusoidal undulations (fig. 4B; para. 0141).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic interference shield of Muranaga wherein the undulated edge comprises sinusoidal undulations as taught by Cochrane, in order to form the undulated edges in a more common shape so the EMI shield is more easily reproducible.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Muranaga (US 2008/0292846) in view of Zhang (US 2016/0037692) as applied to claim 1 above, and further in view of Wolf (US 2016/0352187).
Re claim 9:	The modified Muranaga does not explicitly disclose the shield configured to at (the faraday cage mentioned in para. 0011 blocks an electromagnetic field with a wavelength), the undulated edge having an average peak to valley height greater than the first wavelength divided by 200 (the opening in para. 0011 is a thirtieth of the wavelength which is much greater than the wavelength divided by 200, furthermore Wolf’s para. 0011 describes holes, openings and recesses so the recesses of the undulated edges of the present invention are also included).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic interference shield of the modified Muranaga wherein the shield configured to at least partially block electromagnetic radiation having a first wavelength, the undulated edge having an average peak to valley height greater than the first wavelength divided by 200 as taught by Wolf, in order to make sure the recesses of the EMI shield are sufficiently small so that they do not let through the EMI that they were designed to block. 
Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Muranaga (US 2008/0292846) in view of Zhang (US 2016/0037692) as applied to claim  above, and further in view of Lim (KR 20080105546 see attached reference with translation). Re claim 12:	The modified Muranaga discloses wherein the undulated interface has a first average peak to valley height (average peak to valley height of the undulated interface shown in fig. 8)	The modified Muranaga does not explicitly disclose wherein the second shield portion comprises another minor side surface opposite the minor structured side surface having a second average peak to valley height that is less than the first average peak to valley height.	Lim discloses wherein the second shield portion (10’ in fig. 2; page 3, para. 8) comprises another minor side surface (bottom surface of 10’ in fig. 2) opposite the minor structured side surface (surface between 20’ and 10’ in fig. 2) having a second average peak to valley height (average peak to valley height of the bottom surface of 10’ in fig. 2). 	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic interference shield of the modified Muranaga wherein the second shield portion comprises another minor side surface opposite the minor structured side surface having a second average 	The further modified Muranaga does not explicitly disclose wherein the second average peak to valley height that is less than the first average peak to valley height.	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic interference shield of the further modified Muranaga wherein the second average peak to valley height that is less than the first average peak to valley height by changing the depth of the valley of the second shield portion in order to reduce the size of these small apertures in the second shield portion so they’re still big enough to improve heat dissipation but are not too big that would they let any EMI pass through that they are supposed to block, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Re claim 13:	The further modified Muranaga does not explicitly disclose wherein the second average peak to valley height that is at least 2 times less than the first average peak to valley height.  In re Rose, 105 USPQ 237 (CCPA 1955).
Response to Arguments
In response to the applicant’s argument in the last para. of page 6 of the arguments filed on 12/13/2021: “even if, arguendo, the person of ordinary skill in the art were to modify the material 11 of Muranaga to be an EMI absorbing material as the Office Action alleges, the material 11 would not be separated from the circuit board by a gap.”	The examiner disagrees because as can be seen in the above rejections, Muranaga clearly teaches 2 which occupies a gap that separates EMI absorbing material 11 from circuit board 1 in fig. 4. Furthermore, the newly presented Zhang (US 2016/0037692) also teaches a gap between EMI absorbing material 108 and circuit board 104.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2016/0113161 – is considered pertinent because this application describes an EMI shield with a lid and a fence.
US 2014/0210059 – is considered pertinent because this application describes an EMI shield covering an electronic component, this EMI shield also has EMI absorbing coating. 
US 2003/0136812– is considered pertinent because this application describes an EMI shield with undulated edges. 
US 2014/0182924 - is considered pertinent because this application describes a radiation shield mounted above an electronic component.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
/ZHENGFU J FENG/                                                  /ANATOLY VORTMAN/Examiner, Art Unit 2835                                             Primary Examiner, Art Unit 2835                                                                                                                                                                                                                                                                                           March 18, 2022